Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 9, 2022 has been entered. 

Response to Amendment
	Applicant’s “Remarks” filed November 9, 2022 has been considered.  Claims 3 and 9 have been cancelled and Claims 14-24 have been withdrawn.  Claim 25 is new.  Claims 1-13 and 25 are presently pending for examination and an action on the merit follows.  

Response to Arguments
101 Rejection
Examiner finds Applicant’s arguments regarding the subject matter eligibility rejection persuasive.  Specifically, the claims as now amended, recite that a remote server determines a size of a batch of serial numbers to send to the RFID device based on the quality of the network connection between the RFID device and the remote server.  Examiner considers this to be a meaningful limitation beyond a general link of the abstract idea to computer or RFID technology that integrates the abstract idea into a practical application.  See MPEP § 2106.04(d).  Thus, the § 101 rejection is withdrawn.  
  103 Rejection 
Applicant argues that Campero does not explicitly disclose or suggest “the remote server determining a size of the batch of serial numbers based on network connection quality between the RFID device and the remote server” as in the amended independent claims.  “Remarks” at 13-15.  Examiner respectfully disagrees.  Examiner notes that EPICs in Campero et al. “are obtained as needed” or, alternatively, “in advance” (see [0031]).  If there is forecast knowledge of a certain required number of EPICs in advance, that batch number can be obtained “during idle times such as night time hours when network traffic is low” (see [0031]).  Examiner thus asserts that Campero teaches obtaining a batch based on needs as well as if it is in “idle times when network traffic is low,” noting that network traffic is one factor affecting network connection quality.  Therefore, this amended feature is taught by Campero.  Nevertheless, for the purpose of compact prosecution, Examiner has provided an additional reference, Fitchett, which teaches determining network connection quality before determining a size of data to send.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 10, 12-13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (WIPO Publication Application No. 2004100098) in view of McAllister (U.S. Patent Application Publication No. 20160162773) and Fitchett et al. (U.S. Patent Application Publication No. 20080151817).  

	As per Claims 1, 7, and 13, Campero et al. teach a method (and apparatus (Claim 7) and medium (Claim 13)) for inventory management utilizing radio-frequency identification (RFID) technology (Campero et al. teach writing identifying information to RFID tags and using the information to perform various inventory management processes (Abstract) ), comprising:
	transmitting, via a RFID device, an allocation request for serial numbers to be associated with a product identifier (Campero et al. teach requesting EPICs [0030-0031] via an RFID device (FIG. 1));
	receiving a batch of serial numbers from a remote server, with the remote server determining a size of the batch of serial numbers based on network connection quality between the RFID device and the remote server (Campero et al. teach receiving a bulk of EPICs for each UPC [0030], including forecasting a number, i.e., determining a size of the batch, in advance to request during idle times or other times where network traffic is low, i.e., based on network connection quality [0031]);
	selecting a first serial number from the batch of serial numbers, wherein the first serial number is selected during a time period (Campero et al. teach assigning EPICs to each item in a group [0038]); 
	transmitting the first serial number to a first RFID tag configured to be coupled with an article associated with the product identifier (Campero et al. teach writing the entire pseudo-EPIC to the RFID tag for each item [0048]); and
	transmitting an update to the remote server indicating that the first serial number has been registered to the first RFID tag (Campero et al. teach updating both the local database and the LAVS 170 [0028] [0033] (FIG. 1)),
	Campero et al. go as far as to teach optimizing request times for the EPICs by making requests during idle times when network traffic is low [0031], but do not explicitly disclose wherein the first serial number is selected during a time period in which the RFID device lacks network connectivity with the remote server and in response to determining the RFID device is communicatively connected to the remote server.  However, McAllister in a related art of commissioning RFID tags (Abstract) does teach encoding the RFID tags without an ongoing connection to a remote entity [0012] [0049] [0071] [0199] and transmissions in response to determining a connection [0048-0049].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Campero et al. with wherein the first serial number is selected during a time period in which the RFID device lacks network connectivity with the remote server and in response to determining the RFID device is communicatively connected to the remote server as seen in McAllister in order to mitigate the need for continuous wireless network connectivity, thereby eliminating the possibility for non-deterministic network delays, and thus allowing for increased efficiency (Please see McAllister at [0015]).  
	Regarding with the remote server determining a size of the batch of serial numbers based on network connection quality between the RFID device and the remote server, Examiner notes that this is taught by Campero as noted above because Campero teaches forecasting a number, i.e., determining a size of the batch, in advance to request during idle times or other times where network traffic is low, i.e., based on network connection quality (see [0031]).  Nevertheless, for the purpose of compact prosecution, Examiner notes that Fitchett teaches the monitoring of wireless connections such as occurrence of network disruption as well as predicting the increase in bandwidth if a network connection has been re-established so that “a sufficient amount of data transfer can occur so as to re-fill the buffer in the memory cache controller 102 to its pre-disruption level” (see Fitchett [0081]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Campero and McAllister et al. with the feature of predicting network connection quality and dynamically changing the amount of data transfer that can occur as seen in Fitchett o that “a sufficient amount of data transfer can occur so as to re-fill the buffer in the memory cache controller 102 to its pre-disruption level” (see Fitchett [0081]). 

	As per Claims 2 and 8, Campero et al. teach transmitting a second allocation request for additional serial numbers, responsive to determining a count of unselected serial numbers in the batch is less than a threshold amount (Campero et al. teach requesting more serial numbers whenever the count of available EPICs falls below a preset number or falls to zero [0031]). 

	As per Claims 4 and 10, Campero et al. teach the allocation request indicates a batch size that is determined based on a length of time between communications between the RFID device and the remote server (Campero et al. teach requesting more numbers than required in order to reduce the number of interactions with the LAVS 170 [0032]).

	As per Claims 6 and 12, Campero et al. teach the batch of serial numbers comprises a list of one or more serial number ranges (Campero et al. teach obtaining ranges of EPICs defined by the first and last in the range [0030]).

As per Claim 25, Campero et al. teach wherein the allocation request includes a list of products and the received batch of serial numbers includes a separate batch of serial numbers for each product (Campero et al. teach that the SKU table 320 is searched by item name or manufacturer name [0046-0047]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (WIPO Publication Application No. 2004100098) in view of McAllister (U.S. Patent Application Publication No. 20160162773) and Fitchett (U.S. Patent Application Publication No. 20080151817) and further in view of Melendez et al. (U.S. Patent Application Publication No. 2008061935).  

	As per Claims 5 and 11, Campero et al. teach returning the batch of serial numbers, responsive to determining that an expiry of a time duration associated with the batch of serial numbers (Campero et al. teach assigning an expiration date for each group of EPICs such that the EPICs are automatically removed from the local database and returned to the LAVs at the expiration [0033]).
	Campero et al. do not explicitly disclose discarding and requesting a second batch of serial numbers from the remote server as in the context above.  However, Melendez et al. in a related art of RFID tag writing do teach that value data may be deleted and updated based on an expiry [0032].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Campero et al. with discarding and requesting a second batch of serial numbers from the remote server as seen in Melendez et al. in order to decrease system storage requirements, thereby decreasing system strain, and thus ensuring optimal efficiency.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing time in processing and filtering tag data, thereby decreasing time in tag allocation, and thus increasing throughput of allocated tags.  These inventions when viewed in a combined state would yield predictable results in writing tag data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627